DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
Claims 1-20 are pending in this application. At least the independent claims have been amended to narrow the scope of the claimed invention.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
Applicant argues “None of the cited references teach or suggest the above features of amended claim 1” (top of page 9 of remarks). Examiner disagrees. The claim remains rejected under 35 USC 103 as patentable over Bando et al. in view of Lavoie et al. and Kageyama et al. Complete claim mapping is provided in the rejection below.
Specifically pertaining to the amended language, Applicant argues “Kageyama is silent as to transmitting the deceleration control command ‘when a remote control mode of the first vehicle is started through a communication with a remote control device of the user’” (middle of page 9 of remarks). Examiner respectfully disagrees. First, Applicant’s argument mischaracterizes the claim. The claim does not require transmitting the warning information when a remote control mode of the first vehicle is started nor does it require that the warning information is transmitted through a communication with a remote control device of the user. Rather the claim requires “determine a danger of collision… when a remote control mode of the first vehicle is started through a communication with a remote control device of the user”, after which warning information is transmitted to the second vehicle. Secondly, Applicant’s argument with respect to this “determine…” limitation is moot because the rejection relies on primary reference Bando, not Kageyama, for this limitation.
Applicant also comments that “in Kageyama, such a transmission of the deceleration control command to the oncoming vehicle 11 is performed when both of the vehicles 10 and 11 are traveling oncoming to each other” (middle of page 9 of remarks). Examiner finds this to be irrelevant as (1) the claim does not require the host vehicle to be stationary or moving in any particular way, (2) there is no reason to believe that the vehicles could not be moving towards each other while in the claimed remote control mode, and (3) the Kageyama reference is only relied on for the teaching of transmitting a deceleration control command (i.e. “a movement control command” and/or “a braking device control command”) to the second vehicle for the purpose of avoiding a collision with the other vehicle. The particular context of Kageyama does not affect this teaching. Indeed, a person of ordinary skill in the art would instantly recognize the applicability of this feature to multiple situations, including the situation disclosed by the primary reference. Hence Examiner maintains that it would have been obvious to modify Bando to implement this feature of Kageyama for the purpose of avoiding a collision with the other vehicle.
Applicant also argues that “Kageyama discloses, at best, ‘the vehicle transmits a deceleration control command to the other vehicle to stop the other vehicle via the transmission/reception means’…but does not teach of suggest ‘warn(ing) the danger of collision through the first vehicle and the remote control device of the user according to the danger of collision’…noting that a transmission/reception means is different from a remote control device through which ‘a remote control mode of the first vehicle is started’” (bottom of page 9 of remarks). This argument is moot and, again, mischaracterizes the claim. 
It is moot because the primary reference Bando, not Kageyama, is relied on for “warn(ing) the danger of collision through the first vehicle and the remote control device of the user according to the danger of collision”. 
The argument mischaracterizes the claim because it erroneously conflates two different limitations. The claim recites “warn(ing) the danger of collision through the first vehicle and the remote control device of the user according to the danger of collision” and also “transmit warning information to the second vehicle…wherein the warning information includes a movement control command of the second vehicle or a braking device control command of the second vehicle.” These are two distinct limitations that recite two different functionalities. The former requires a warning to be issued via the first vehicle and the remote control device. This corresponds to the first vehicle sending a warning (e.g. to the user) via the remote .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. (US 2019/0258247 A1) in view of Lavoie et al. (US 2019/0202442 A1) and Kageyama et al. (US 6292725 B1).
Regarding claim 1, Bando teaches a vehicle control device comprising: 
a processor (Fig. 1, control unit 22 or image processing device 2, [0046], [0074]) configured to: 
determine a danger of collision between a user located within a distance from a first vehicle and a second vehicle that is traveling toward the first vehicle or the user ([0158]) when a remote control mode of the first vehicle is started through a communication with a remote control device of the user ([0155]),
[0159]; [0071] explains that images displayed by the mobile terminal are sent from/through the vehicle), and
transmit warning information to the second vehicle ([0165]); and 
a storage configured to store information calculated by the processor ([0078]).  
Bando does not explicitly disclose that the user is within a “specific” distance. However, Lavoie teaches that certain jurisdictions require the mobile device (user) to stay within a threshold distance of the vehicle being controlled, e.g. 6 m ([0003], [0032]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bando to require the user to be within a “specific” distance from the first vehicle as taught by Lavoie in order to comply with regulations (Lavoie [0003]).
Bando also does not teach “control movement of the first vehicle” or “wherein the warning information includes a movement control command of the second vehicle or a braking device control command of the second vehicle”. However, Kageyama teaches preventing interference of vehicles in which, if a first vehicle detects an on-coming second vehicle, the first vehicle will decelerate to stop itself and also transmit a deceleration command to the second vehicle (col. 2, lns. 55-61; col. 12, ln. 51 – col. 13, ln. 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bando by controlling the movement of both vehicles as taught by Kageyama in order for both vehicles to quickly recognize the possibility of interference and start immediate deceleration thereby preventing the vehicles from colliding with each other (Kageyama col. 2, lns. 62-66).
Regarding claim 2, modified Bando teaches the vehicle control device of claim 1, and Bando also teaches that in a remote vehicle control mode, the first vehicle includes a remote control target vehicle of the user, and the second vehicle includes a surrounding vehicle that travels in a direction approaching the first vehicle ([0157]: vehicle 5 is being remotely controlled by the user and monitors whether approach of any external object, e.g. vehicles, is detected).
Regarding claim 6, modified Bando teaches the vehicle control device of claim 1, and Bando also teaches that the processor is further configured to control at least one of outputting a warning sound of the first vehicle, turning-on/off an emergency lamp of the first vehicle, turning-on/off a headlamp of the first vehicle, and outputting a horn of the first vehicle ([0165]).  
Regarding claim 15, Bando teaches a vehicle control system comprising: 
a detection device configured to acquire surrounding information around a first vehicle ([0157]: ultrasonic sensor, light sensor, radar, on-board cameras); and 
a vehicle control device (Fig. 1, control unit 22 or image processing device 2, [0046], [0074]) configured to:
determine a danger of collision between a user located within a distance from the first vehicle and a second vehicle that is traveling toward the first vehicle or the user based on the acquired surrounding information ([0158]) when a remote control mode of the first vehicle is started through a communication with a remote control device of the user ([0155]), 
warn the danger of collision through the first vehicle and the remote control device of the user according to the danger of collision ([0159]; [0071] explains that images displayed by the mobile terminal are sent from/through the vehicle), and
transmit, by the processor, warning information to the second vehicle ([0165]).  
Bando does not explicitly disclose that the user is within a “specific” distance. However, Lavoie teaches that certain jurisdictions require the mobile device (user) to stay within a threshold distance of the vehicle being controlled, e.g. 6 m ([0003], [0032]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bando to require the user to be within a “specific” distance from the first vehicle as taught by Lavoie in order to comply with regulations (Lavoie [0003]).
Bando also does not teach “controlling, by the processor, movement of the first vehicle” or “wherein the warning information includes a movement control command of the second vehicle or a braking device control command of the second vehicle”. However, Kageyama teaches preventing interference of vehicles in which, if a first vehicle detects an on-coming second vehicle, the first vehicle will decelerate to stop itself and also transmit a deceleration command to the second vehicle (col. 2, lns. 55-61; col. 12, ln. 51 – col. 13, ln. 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bando by controlling the movement of both vehicles as taught by Kageyama in order for both vehicles to quickly recognize the possibility of interference and start immediate deceleration thereby preventing the vehicles from colliding with each other (Kageyama col. 2, lns. 62-66).
Regarding claim 16, modified Bando teaches the vehicle control device of claim 15, and Bando also teaches that the detection device includes at least one of a camera, an ultrasonic sensor, and a radar sensor ([0157]: ultrasonic sensor, radar, on-board cameras).  
Regarding claim 17, Bando teaches a method for controlling a vehicle, the method comprising: 
determining, by a processor (Fig. 1, control unit 22 or image processing device 2, [0046], [0074]), a danger of collision between a user located within a distance from a first vehicle and a second vehicle that is traveling ([0158]) when a remote control mode of the first vehicle is started through a communication with a remote control device of the user ([0155]); and 
warning, by the processor, the danger of collision through the first vehicle and the remote control device of the user according to the danger of collision ([0159]; [0071] explains that images displayed by the mobile terminal are sent from/through the vehicle), and
transmitting, by the processor, warning information to the second DM US 153332631-1.092342.0416vehicle ([0159], [0165]; Examiner notes that only one of these actions is required by claim construction).  
Bando does not explicitly disclose that the user is within a “specific” distance. However, Lavoie teaches that certain jurisdictions require the mobile device (user) to stay within a threshold distance of the vehicle being controlled, e.g. 6 m ([0003], [0032]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bando to require the user to be within a “specific” distance from the first vehicle as taught by Lavoie in order to comply with regulations (Lavoie [0003]).
Bando also does not teach “controlling, by the processor, movement of the first vehicle” or “wherein the warning information includes a movement control command of the second vehicle or a braking device control command of the second vehicle”. However, Kageyama teaches preventing interference of vehicles in which, if a first vehicle detects an on-coming second vehicle, the first vehicle will decelerate to stop itself and also transmit a deceleration command to the second vehicle (col. 2, lns. 55-61; col. 12, ln. 51 – col. 13, ln. 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bando by controlling the movement of both vehicles as taught by Kageyama in order for both vehicles to quickly recognize the possibility of interference and start immediate deceleration thereby preventing the vehicles from colliding with each other (Kageyama col. 2, lns. 62-66).
Regarding claim 19, modified Bando teaches the method of claim 17, and Bando also teaches that the warning of the danger of collision through the first vehicle or the remote control device of the user according to the danger of collision, or the controlling of the movement of the first vehicle, or transmitting the warning information to the second vehicle includes: 
controlling at least one of outputting a warning sound of the first vehicle, turning-on/off of an emergency lamp of the first vehicle, turning-on/off of a headlamp of the first vehicle, and outputting a horn of the first vehicle ([0165]);
correcting a target route or a target vehicle speed of the first vehicle such that the first vehicle does not collide the second vehicle (not required by claim construction); or 
stopping the first vehicle, controlling movement of the DMUS 153332631-1.0923420416first vehicle in a direction that is opposite to a target movement direction of the first vehicle, controlling movement of the first vehicle in a direction between the user and the second vehicle, or transmitting a user collision danger warning command to the second vehicle (not required by claim construction).   

Claims 3-5, 7, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. (US 2019/0258247 A1) in view of Lavoie et al. (US 2019/0202442 A1), Kageyama et al. (US 6292725 B1), and Lee (US 2018/0151077 A1).
Regarding claim 3, modified Bando teaches the vehicle control device of claim 1, but Bando, as modified, does not disclose that the processor is further configured to calculate a location and a movement route of the user located outside the first vehicle, calculate a movement route and a vehicle speed of the second vehicle, and determine the danger of collision of the user based on the calculated location and movement route of the user and the calculated movement route and vehicle speed of the DMUS 153332631-1.092342.0416second vehicle”. Rather, Bando only determines collisions would occur if an approaching vehicle is within a predetermined range of the user ([0158]). However, Lee teaches determining a trajectory for objects around the vehicle, including a pedestrian outside the vehicle and a second vehicle, based on location and speed of each object ([0057]) and verifies a collision level/“danger” based on whether the trajectories overlap with each other ([0059]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bando to determine danger of collision based on location and movement of the user and the approaching second vehicle as taught by Lee in order to provide earlier indication that the objects are likely to collide, thereby giving the user more time to respond which improves safety. The modification would likely also reduce false alarms (since Bando’s approach would alert the user of objects that are not necessarily on a collision course with the user) thereby improving the user’s trust in the device.
Regarding claim 4, modified Bando teaches the vehicle control device of claim 3, but Bando, as modified, does not teach that that the processor is further configured to “re-determine the danger of collision in consideration of a gazing direction of the user's eye”. However, Lee also teaches, after determining that the trajectories overlap, determining a field of view for each object ([0069]) and then determining that if the objects are in each other’s field of view, then no collision is predicted to occur (Fig. 5 step 550 where a positive determination has the same result as when the trajectories do not overlap). When the object is a person, the field of view is determined based on “a viewing angle of the person” ([0079]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bando to re-determine a collision risk based on the user’s viewing angle as taught by Lee in order to prevent outputting the warning when the user is already aware of the danger, thereby avoiding further distractions to the user while he/she reacts to the situation.
Regarding claim 5, modified Bando teaches the vehicle control device of claim 1, and Bando also teaches that the processor is further configured to transmit a warning command to perform at least one of outputting a vibration ([0163]), outputting a warning screen ([0159]), and outputting a warning sound through the remote control device of the user ([0164]) as the proximity of the user and approaching vehicle is reduced. Bando, as modified, does not teach “when the danger of collision is a specific reference value or more”. However, Lee teaches that the processor is further configured to transmit a warning command when the danger of collision is a specific reference value or more ([0063]: compare probability of collision to a preset probability). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bando by responding to increased danger of collision instead of decreasing proximity since these are two different ways of expressing the risk to the user and the substitution of one metric for a comparable other metric would have yielded predictable results – quantifying the user’s risk.
Regarding claim 7, modified Bando teaches the vehicle control device of claim 1, but Bando, as modified, also teaches that that the processor is further configured to stop the first vehicle, controls movement of the first vehicle in a direction that is opposite to a target movement direction of the first vehicle, or control movement of the first vehicle in a direction between DM US 153332631-1.092342.0416the user and the second vehicle (see Kageyama col. 2, lns. 55-61; col. 12, ln. 51 – col. 13, ln. 5 cited and incorporated in the rejection of claim 1). Bando, as modified, does not teach “when the danger of collision is a specific reference value or more”. However, Lee teaches stopping the vehicle based on estimated collision of two surrounding objects ([0073]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bando by stopping the vehicle when collision is expected as taught by Lee in order to avoid the point at which the user and the approaching vehicle may collide with each other thereby preventing a secondary accident involving the first vehicle (Lee [0047]).
Regarding claim 13, modified Bando teaches the vehicle control device of claim 1, but Bando, as modified, does not teach that the processor is further configured to transmit a user collision danger warning command “to the second vehicle through vehicle-to-vehicle communication, when the danger of collision is a specific reference value or more”. However, Lee also teaches that the processor is further configured to transmit a user collision danger warning command to the second vehicle through vehicle-to-vehicle communication ([0044]), when the danger of collision is a specific reference value or more ([0063]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bando to transmit a V2V message to the approaching vehicle as taught by Lee in order to prompt the second vehicle to exhibit caution or otherwise change its behavior to reduce the risk of collision, thereby improving safety.
Regarding claim 14, modified Bando teaches the vehicle control device of claim 13, Bando, as modified, also teaches that the user collision danger warning command includes at least one of first vehicle state information, a warning sound output command through the second vehicle, a vibration output command through the second vehicle, a warning screen output command through the second vehicle, or a haptic warning output command through the second vehicle (see rejection of claim 13 for incorporation of Lee [0044]: transmit a message indicating the collision risk to the second vehicle via V2V; Examiner considers the collision risk determined by the first vehicle to read on “first vehicle state information”).  
Regarding claim 18, modified Bando teaches the method of claim 17, but Bando, as modified, does not disclose that the determining of the danger of collision includes: “calculating a location and a movement route of the user and calculating a movement route and a vehicle speed of the second vehicle; and determining the danger of collision of the user based on the calculated location and movement route of the user and the calculated movement route and vehicle speed of the second vehicle”. However, Lee teaches determining a danger of collision that includes:
calculating a location and a movement route of the user and calculating a movement route and a vehicle speed of the second vehicle ([0057]: determine trajectory for each object based on obtained location of each object, based on speed of each object, based on moving path of each object;); and 
determining the danger of collision of the user based on the calculated location and movement route of the user and the calculated movement route and vehicle speed of the second vehicle ([0059]: verify collision level based on whether the trajectories overlap with each other; see also [0061] where time to collision is further based on speed of each object).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bando to determine danger of collision based on location and movement of the user and the approaching second vehicle as taught by Lee in order to provide earlier indication that the objects are likely to collide, thereby giving the user more time to respond which improves safety. The modification would likely also reduce false alarms (since Bando’s approach would alert the user of objects that are not necessarily on a collision course with the user) thereby improving the user’s trust in the device.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. (US 2019/0258247 A1) in view of Lavoie et al. (US 2019/0202442 A1), Kageyama et al. (US 6292725 B1), and Noh et al. (US 2019/0118801 A1).
Regarding claim 8, modified Bando teaches the vehicle control device of claim 1, and Bando also teaches that a danger of collision between the first vehicle and the second vehicle is determined to be present ([0158]: if an object enters into a predetermined range of the vehicle 5, the vehicle 5 predicts that the object would come into contact with the vehicle 5) when the first vehicle travels during a remote vehicle control mode ([0157]: vehicle 5 is being remotely controlled). Bando, as modified, does not teach that the processor is further configured to “correct a target route of the first vehicle such that the first vehicle does not collide with the second vehicle” or that the first vehicle travels “to a target route for parking”. However Lavoie and Noh teach these limitations.
Lavoie also teaches remotely controlling the vehicle such that it travels a target route for parking ([0054] “planned path”, [0091]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bando to follow a target route for parking during the remote vehicle control operation as taught by Lavoie in order to assist the driver and/or passengers with parking situations, e.g. a narrow parking space (Lavoie [0032]).
Noh teaches that the processor is further configured to correct a target route of the first vehicle such that the first vehicle does not collide with the second vehicle ([0306] in reference to Fig. 9C). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Bando to correct a target route that avoids collision with the second vehicle in order to avoid a collision with the second vehicle (Noh [0306]), thereby improving safety.
Regarding claim 9, modified Bando teaches the vehicle control device of claim 8, and Bando, as modified, also teaches that the corrected target route of the first vehicle includes a route in which the first vehicle is moved to a parking space (see cited portions of Lavoie and Noh incorporated by the rejection of claim 8).
Regarding claim 10, modified Bando teaches the vehicle control device of claim 8, and Bando, as modified, also teaches that when the danger of collision between the first vehicle and the second vehicle disappears, the processor is further configured to generate a compensation route for parking to a target parking location of the first vehicle and park the first vehicle at the target parking location according to the compensation route (Noh [0306] in reference to Fig. 9C: vehicle 100 adjusts path such that the turning around point T is behind the approaching other vehicle. Examiner understands that once the first vehicle and other vehicle have passed each other the danger of collision “disappears”. See rejection of claim 8 for modification in view of Noh).  
Regarding claim 11, modified Bando teaches the vehicle control device of claim 1, and Bando also teaches that a danger of collision between the first vehicle and the second vehicle is determined to be present ([0158]: if an object enters into a predetermined range of the vehicle 5, the vehicle 5 predicts that the object would come into contact with the vehicle 5) when the first vehicle travels during a remote vehicle control mode ([0157]: vehicle 5 is being remotely controlled). Bando, as modified, does not teach that the processor is further configured to “increase a target vehicle DMUS 153332631-1.092342.0416speed of the first vehicle such that the first vehicle does not collide with the second vehicle” or that the vehicle travels “to a target route for parking”. However Lavoie and Noh teach these limitations.
Lavoie also teaches remotely controlling the vehicle such that it travels a target route for parking ([0054] “planned path”, [0091]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bando to follow a target route for parking during the remote vehicle control operation as taught by Lavoie in order to assist the driver and/or passengers with parking situations, e.g. a narrow parking space (Lavoie [0032]).
Noh teaches that the processor is further configured to increase a target vehicle DMUS 153332631-1.092342.0416speed of the first vehicle such that the first vehicle does not collide with the second vehicle ([0334]: vehicle 100 may move along path P at a speed higher than the preconfigured speed in order to complete the parking as quickly as possible). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Bando to increase the target vehicle speed of the first vehicle while not colliding with the second vehicle in order to complete parking as quickly as possible (Noh [0334]) while avoiding collision with the second vehicle which improves safety.
 
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al. (US 2019/0258247 A1) in view of Lavoie et al. (US 2019/0202442 A1), Kageyama et al. (US 6292725 B1), and Nonaka et al. (US 2014/0241578 A1).
Regarding claim 12, modified Bando teaches the vehicle control device of claim 1, and Bando also teaches that the processor is further configured to store image data of surroundings of the first vehicle in the storage ([0078]). Bando, as modified, does not specifically teach storing image data “when the danger of collision is a specific reference value or more”. However, Nonaka teaches recording image data when danger of a collision reaches a certain extent ([0048]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bando to store image data when the danger of collision is greater than a specific reference value as taught by Nonaka in order to collect data/evidence of the collision event to facilitate any post-analysis.  
Regarding claim 20, modified Bando teaches the method of claim 17, and Bando also teaches that the warning of the danger of collision through the first vehicle or the remote control device of the user according to the danger of collision, or the controlling of the movement of the first vehicle, or transmitting the warning information to the second vehicle includes: storing image data obtained by photographing surroundings of the first vehicle ([0078]). Bando, as modified, does not specifically teach storing image data “when the danger of collision is a specific reference value or more”. However, Nonaka teaches recording image data when danger of a collision reaches a certain extent ([0048]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bando to store image data when the danger of collision is greater than a specific reference value as taught by Nonaka in order to collect data/evidence of the collision event to facilitate any post-analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662